AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                  Southern District
                                                 __________ Districtofof
                                                                       New  York
                                                                         __________

                           Jane Doe                               )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                       Civil Action No. 18-cv-9711
                                                                  )
    The New York and Presbyterian Hospital, et. al.               )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                       Amended SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address) CHIEDOZIE ANYANWU
                                       Via Actual Place of Residence
                                       4188 ALDEN PARK DR
                                       DECATUR, GA 30035




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Derek Smith Law Group, PLLC
                                       Attn: Abraham Z. Melamed
                                       1 Penn Plaza, suite 4905
                                       New York, New York 10119



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
